IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED
    CLIFFORD W. JONES, JR.,

                  Appellant,

    v.                                                     Case No. 5D14-0008

    DEPARTMENT OF REVENUE
    O/B/O SANDRA L. JONES,

                  Appellee.
                                               /

    Opinion filed July 18, 2014

    Appeal from the Circuit Court
    for Orange County,
    Sally D. M. Kest, Judge.

    Clifford W. Jones, Jr., Spring Hill, pro se.

    Pamela Jo Bondi, Attorney General,
    Tallahassee, and William H. Branch,
    Assistant Attorney General, Tallahassee,
    for Appellee.

                                  ON CONCESSION OF ERROR

    PER CURIAM.

          Pursuant to Appellee's Concession of Error, we reverse the trial court's December

2, 2013, final order on motion to vacate order, and remand to the court to make findings

pursuant to Florida Family Law Rule of Procedure 12.615(1)(d) and for further

proceedings, if necessary. Trisotto v. Trisotto, 966 So. 2d 986 (Fla. 5th DCA 2007). 

           REVERSED and REMANDED.

    TORPY, C.J., ORFINGER and BERGER, JJ., concur.